Exhibit 10.32

THE LUBRIZOL CORPORATION

Deferred Compensation Plan For Officers

(As Amended)

1. Purpose. The purpose of this Deferred Compensation Plan For Officers (the
“Plan”) is to permit an officer (as identified by the Company for Section 16
purposes under the Securities Exchange Act of 1934) (sometimes hereinafter
referred to as “officer” or as the “Participant”) of The Lubrizol Corporation
(the “Company”), who wishes, to defer a portion of such officer’s compensation
as provided in the Plan. Notwithstanding any provision to the contrary, for
purposes of this Plan, an “officer” or “Participant” does not include any
employee of Noveon, Inc. or its affiliates.

2. Administration. The Plan shall be administered by the Organization and
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee’s interpretation and construction of all provisions
of the Plan shall be binding and conclusive upon all Participants and their
heirs and/or successors.

3. Right to Defer Compensation.

(a) An officer of the Company may, at any time prior to January 1 of a given
calendar year, elect, for one or more future successive calendar years, to defer
under the Plan a pre-selected amount of such officer’s cash compensation,
including bonus, which such officer may thereafter be entitled to receive for
services performed during such elected calendar year or years.

(b) The election under this Section 3 shall take effect on the first day of the
calendar year following the date on which the election is made and such election
shall be irrevocable for any elected calendar year after such elected calendar
year shall have commenced.

(c) An officer may elect to defer all or part of one or more of the following:

(i) a fixed dollar amount or percentage of the officer’s bi-weekly base salary;

(ii) a fixed dollar amount or percentage of the officer’s quarterly pay;

(iii) a fixed dollar amount or percentage of the officer’s participation in the
performance pay plan, if any.

(iv) a fixed dollar amount or percentage of the officer’s participation in the
long term incentive plan, if any.

(v) a fixed number of shares or percentage of the officer’s stock compensation
in the performance share program.

(vi) a fixed number of shares or percentage of the officer’s stock compensation
in the long term incentive program, if any.

 

1



--------------------------------------------------------------------------------

(vii) a fixed number of shares or percentage of the officer’s stock compensation
pursuant to an employment agreement dated as of January 1, 2003;

provided, however, that the actual amount deferred will be the elected amount
less any applicable withholding taxes.

(d) Notwithstanding paragraphs (a), (b) and (c), where an officer first becomes
eligible to participate in the Plan, the newly eligible officer may make the
election under this Section 3 to defer the specified compensation for services
to be performed subsequent to the election and for the remainder of the calendar
year in which the election under this Section 3 is made provided such election
is made within 30 days after the date the officer first becomes eligible.

(e) Within such periods of time as the Committee shall designate, and in
addition to the provisions of paragraphs (a) through (d), an officer may elect
to defer that portion or all of the officer’s cash and/or stock compensation
(i) described in paragraph (c) and/or (ii) any other plan or program that
provides for cash or stock compensation, to the extent that such amounts would
otherwise be nondeductible by the Company pursuant to Section 162(m) of the
Internal Revenue Code of 1986, as amended. For purposes of the preceding
sentence, the amount to be deferred with respect to any compensation plans
payable in Company shares shall be determined by taking into consideration any
fixed cash compensation (including biweekly and quarterly pay) to be received
subsequent to the date on which shares are distributable under such program.
Notwithstanding any other provision of this Plan, deferrals under this paragraph
(e) shall be distributable only upon termination of employment in accordance
with Section 6.

(f) All elections under this Plan shall be made by written notice delivered to
the Vice President, Human Resources, of the Company specifying (i) the number of
calendar years, one or more, during which the election shall apply, (ii) the
portion, if any, determined under paragraph (c), of each category of the
Participant’s compensation to be deferred for such year or years, as described
above, (iii) the time of distribution, and (iv) if, applicable, the payment
option as provided in Section 6 for distributions upon termination of
employment.

(g) A Participant may designate that the deferral election under this Section 3
shall remain in effect until the Participant, on a prospective basis, withdraws
the election or changes the amount to be deferred. Any notice of the withdrawal
of the deferral election or change of amount to be deferred shall be effective
on the first day of the calendar year following the date on which such notice is
given to the Company’s Vice President, Human Resources; provided that, such
notice shall not change, alter or terminate the deferral of the officer’s
participation in the performance pay plan for the year in which such notice of
withdrawal is given which, except for the deferral, would be payable in the
calendar year following the date on which such notice of withdrawal is given.

(h) Notwithstanding paragraph (f) and the first sentence of paragraph (g), any
compensation earned after the end of the first month in which a Participant
under this Plan no longer is an officer of the Company, as defined in Section 1,
but continues to be employed by the Company, shall not be deferred, provided
however, the balance in the Participant’s Deferral Accounts shall continue to be
held and administered pursuant to the Plan.

 

2



--------------------------------------------------------------------------------

4. Deferral of Cash Compensation.

(a) On the date the cash compensation deferred under the Plan would have become
payable to the Participant in the absence of an election under the Plan to defer
payment thereof, the amount of such deferred compensation shall be credited to a
Stock Deferral Account and/or any of the Cash Deferral Account investment
portfolios designated as available by the Committee from time to time. All
Deferral Accounts shall be established and maintained for each Participant in
the Company’s accounting books and records and the Company shall be under no
obligation to purchase any investments designated by the Participant. To the
extent that, at the time amounts are credited to a Participant’s Deferral
Accounts, any federal, state or local payroll withholding tax applies (e.g.,
Medicare withholding tax), the Participant shall be responsible for the payment
of such amount to the Company and the Company shall promptly remit such amount
to the proper taxing authority. Notwithstanding the foregoing, any cash
compensation deferred under Section 3(c)(iv) shall be credited to the fixed
income fund in the Cash Deferral Account and shall not be eligible for transfer
to any other investments.

(b) Participant’s Cash Deferral Accounts shall be credited with any gains or
losses equal to those generated as if the Participant’s Cash Deferral Account
balances had been invested in the applicable investment portfolio(s) selected by
the Participant

(c) A Participant’s deferred cash compensation credited to a Participant’s Stock
Deferral Account shall be used to determine the number of full and fractional
units (“Units”) representing Company Common Shares (“Shares”) which the deferred
amount would purchase at the closing price for the Shares on the New York Stock
Exchange (“NYSE”) composite transactions reporting system on the date that the
deferred amount is credited pursuant to paragraph (a) and if Shares were not
traded on that date on the NYSE, then such computation shall be made as of the
first preceding day on which Shares were so traded. The Company shall credit the
Participant’s Stock Deferral Account with the number of full and fractional
Units so determined. A Participant’s Stock Deferral Account shall be
administered in accordance with Section 5(b) through (e).

(d) A Participant may elect pursuant to rules established by the Committee to
transfer a portion or all of the balance of any Deferral Account established
under this Section 4 to any other such Deferral Account.

(e) Notwithstanding the foregoing, and other than cash deferrals under
Section 3(c)(iv), a Participant may elect to have any portion or all of the
Participant’s cash deferrals credited to any of the Deferral Accounts listed in
paragraph (a) and may transfer balances in accordance with paragraph
(d) provided that the Participant is considered, in the judgment of the Chief
Executive Officer of the Company, to be on plan to meet the Participant’s
Company Share ownership guideline. Otherwise, a Participant must elect that at
least 50% of any cash deferral hereunder (other than cash deferred under
Section 3(c)(iv)) be credited to a Stock Deferral Account and may not transfer
any portion of the balance of the Stock Deferral Account to another Deferral
Account.

 

3



--------------------------------------------------------------------------------

5. Deferral of Stock Compensation.

(a) At the time that Shares are distributable to a Participant, who has elected
to defer the receipt thereof under Section 3(c) or (e), in lieu of Shares being
issued, there shall be credited to a separate Stock Deferral Account for the
Participant, full stock equivalent units (“Units”) which shall be established
and maintained on the Company’s records. One Unit shall be allocated to the
Stock Deferral Account for each such Share. The balance of a Stock Deferral
Account established under this Section 5(a) pursuant to deferrals under
Section 3(c)(v), (vi) or (vii) may not be transferred to any other Deferral
Account.

(b) As of each dividend payment date established by the Company for the payment
of cash dividends with respect to its Shares, the Company shall credit each
separate Stock Deferral Account of a Participant with an additional number of
whole and/or fractional Units equal to:

(i) the product of (x) the dividend per Share which is payable with respect to
such dividend payment date, multiplied by (y) the number of whole and fractional
Units credited to the separate Stock Deferral Account of a Participant as of
such payment date;

divided by

(ii) The closing price of a Share on the dividend payment date (or if Shares
were not traded on that date, on the next preceding day on which Shares were so
traded), as reported on the NYSE-composite tape.

(c) At no time prior to actual delivery of Shares pursuant to the Plan, shall
the Company be obligated to purchase or reserve Shares for delivery of a
Participant and the Participant shall not be a shareholder nor have any of the
rights of a shareholder with respect to the Units credited to the Participant’s
Stock Deferral Accounts.

(d) To the extent that, at the time Units are credited to a Stock Deferral
Account of a Participant, any federal, state or local payroll withholding tax
applies (e.g., Medicare withholding tax), the Participant shall be responsible
for the payment of such amount to the Company and the Company shall promptly
remit such amount to the proper taxing authority.

(e) In the event of any change in the number of outstanding Shares by reason of
any stock dividend, stock split up, recapitalization, merger, consolidation,
exchange of shares or other similar corporate change, the number of Units in
each separate Stock Deferral Account of a Participant shall be appropriately
adjusted to take into account any such event.

6. Payment of Deferred Compensation upon Termination.

(a) The total amount standing as a credit in a Participant’s Cash Deferral
Accounts shall, upon termination of employment, be payable to the Participant
either in a lump sum or in periodic installments over such period, not exceeding
ten years, as the Participant shall have selected pursuant to Section 3(f)(iv).
Such periodic payments shall begin or the lump sum payment shall be made, as the
case may be, from the Participant’s Cash Deferral Accounts, at such time, not
more than twelve (12) months

 

4



--------------------------------------------------------------------------------

after the Participant ceases to be an employee of the Company, as the
Participant shall have selected pursuant to Section 3 (f)(iv). All amounts
payable in accordance with this Section 6(a) shall be subject to applicable
federal, state and/or local payroll withholding taxes then in effect.
Notwithstanding the foregoing, a Participant may elect no later than thirty
(30) days prior to the Participant’s termination of employment, nor earlier than
ninety (90) days prior thereto, to change the form of distribution of the
Participant’s Cash Deferral Accounts.

(b) The amount of each installment payable to a Participant shall be determined
by dividing the aggregate balance of such Participant’s Cash Deferral Accounts
by the number of periodic installments (including the current installment)
remaining to be paid. Until a Participant’s Cash Deferral Accounts has been
completely distributed, the balance thereof remaining, from time to time, shall
be credited with gains and losses on a monthly basis as provided in
Section 4(b).

(c) The total number of Units credited to the Participant’s Stock Deferral
Accounts shall upon termination of employment be payable to the Participant
either in a lump sum or in periodic installments, over such period, not
exceeding ten years, as the Participant shall have selected pursuant to
Section 3(f)(iv). Such periodic payments shall begin or the lump sum payment
shall be made, as the case may be, at such time, not more than twelve
(12) months after the Participant ceased to be an employee of the Company, as
the Participant shall have selected pursuant to Section 3(f)(iv). All amounts
payable in accordance with this Section 6(c) shall be subject to applicable
federal, state and/or local payroll withholding taxes then in effect.
Notwithstanding the foregoing, a Participant may elect no later than thirty
(30) days prior to the Participant’s termination of employment, no earlier than
ninety (90) days prior thereto, to change the form of distribution of the
Participant’s Stock Deferral Accounts.

(d) The amount of any installment payable from the Stock Deferral Accounts to a
Participant shall be determined by dividing the balance of the aggregate number
of Units in the Participant’s Stock Deferral Accounts by the number of periodic
installments (including the current installment) remaining to be paid and the
quotient shall be the number of Shares that are payable. If the determination of
the installment payable from the Participant’s Stock Deferral Accounts results
in a fractional Share being payable, the installment payment shall exclude any
such fractional Share payment except that, in the final installment payment, any
such fractional Share shall be paid in cash in an amount as determined by the
Committee. Until the Participant’s Stock Deferral Accounts have been completely
distributed, the balance in the Stock Deferral Accounts shall continue to be
credited with the dividend equivalents on such balances as provided in
Section 5(b).

(e) If the Participant elects to satisfy tax withholding under paragraph
(c) with Shares, then such withholding shall be from those Shares otherwise
issuable pursuant to paragraph (c) above, and shall be such number of Shares
that will provide for the federal, state and/or local income tax at the rates
then applicable for supplemental wages, unless otherwise requested by the
Participant, but in no event less than the statutory minimums for tax
withholding.

(f) For purposes under paragraph (e) of determining the number of Shares that
are to be withheld to provide for the tax withholding, Shares shall be valued at
the closing price on the New York Stock Exchange of a Share on the date the
Shares are distributable (or if the Shares were not traded on that date, on the
next preceding day on which the Shares were so traded). If the determination of
the tax withholding would require the withholding of a fractional Share, the
Participant shall remit cash to the Company in lieu of such fractional Share.

 

5



--------------------------------------------------------------------------------

(g) In the event a Participant dies prior to receiving payment of the entire
amount in that Participant’s Cash Deferral Accounts and/or Stock Deferral
Accounts, as the case may be, the unpaid balance shall be paid to such
beneficiary as the Participant may have designated in writing to the Vice
President, Human Resources, of the Company as the beneficiary to receive any
such post-death distribution under the Plan or, in the absence of such written
designation, to the Participant’s legal representative or to the beneficiary
designated in the Participant’s last will as the one to receive such
distributions. Distributions subsequent to the death of a Participant may be
made either in a lump sum or in periodic installments in such amounts and over
such period, not exceeding ten years from the date of death, as the Committee
may direct and the amount of each installment shall be computed as provided in
Section 6(b), and (d) as the case may be.

(h) Payments from the Cash Deferral Accounts shall be made in cash and payments
from the Stock Deferral Accounts shall be made in Shares. The amount of any
distribution pursuant to Sections 6 through 9 shall reduce the balance held in
the Participant’s corresponding Deferral Accounts as of the date of such
distribution. Installment payments shall be made pro-rata from a Participant’s
Deferral Accounts.

7. In-Service Distributions. Pursuant to Section 3 and other than for deferrals
pursuant to Sections 3(c)(v), (vi), (vii) and 3(e), a Participant may elect to
receive an in-service distribution of all or any specified percentage of the
Participant’s deferral for any calendar year commencing not earlier than the
first calendar year following the year that such compensation would have been
payable. In-service distributions shall be made in a lump sum payment. A
Participant may elect once for any calendar year of deferral for which the
Participant has elected an in-service distribution, to change the date of
distribution to another in-service year or upon termination; provided, however,
that any such modification must be made in writing at least twelve (12) months
prior to the date originally elected for the in-service distribution.
Notwithstanding the foregoing, any distribution hereunder shall be subject to
further deferral pursuant to an election under Section 3(e).

8. Special Distributions. Notwithstanding any other provision of this Plan, a
Participant may elect to receive distribution of part or all of the total of
Participant’s eligible Deferral Accounts, other than from deferrals pursuant to
Sections 3(c)(v), (vi), (vii) and 3(e), in one or more distributions if (and
only if) the amount of the distribution is reduced by ten (10) percent. The ten
(10) percent reduction shall be forfeited. Distributions shall be made pro-rata
among Participant’s eligible Deferral Accounts. Any distribution made pursuant
to such an election shall be made within sixty (60) days of the date such
election is submitted to Vice President - Human Resources. Notwithstanding the
foregoing, any distribution hereunder shall be limited to an amount that would
not be subject to further deferral pursuant to an election under Section 3(e).

9. Hardship Distributions. The Committee may accelerate the distribution of part
or all, in any or all, of a Participant’s Deferral Accounts for reasons of
severe financial hardship. For purposes of the Plan, severe financial hardship
shall be deemed to exist in the event the Committee determines that a
Participant needs a distribution to meet immediate and heavy financial needs
resulting from a sudden or unexpected illness or accident of the Participant or
a member of the Participant’s family, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstance arising
as a result of events beyond the control of the Participant. A distribution
based on financial hardship shall not exceed the amount required to meet the
immediate financial need created by the hardship.

 

6



--------------------------------------------------------------------------------

10. Non-assignability. None of the rights or interests in any of the
Participant’s Deferral Accounts shall, at any time prior to actual payment or
distribution pursuant to the Plan, be assignable or transferable in whole or in
part, either voluntarily or by operation of law or otherwise, and such rights
and interest shall not be subject to payment of debts by execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided
that, upon the occurrence of any such assignment or transfer or the attempted
assignment or transfer, all payments hereunder shall be payable in the sole and
unrestricted judgment and discretion of the Committee, as to time and amount
(including a lump sum amount), and shall be distributable to the person who
would have received the payment but for this Section 10 only at such time or
times and in such amounts as the Committee, from time to time, and in its sole
and unrestricted judgment and discretion, shall determine. Should an event
covered by this Section 10 occur prior to the death of a Participant, the
balance, if any, in the Participant’s accounts shall, after such death, be
thereafter distributed as provided in Section 6 subject to the provisions of
this Section 10.

11. Interest of Participant. The Company shall be under no obligation to
segregate or reserve any funds or other assets for purposes relating to the Plan
and, except as set forth in this Plan, no Participant shall have any rights
whatsoever in or with respect to any funds or other assets held by the Company
for purposes of the Plan or otherwise. Each Participant’s accounts maintained
for purposes of the Plan merely constitute bookkeeping entries on records of the
Company, constitute the unsecured promise and obligation of the Company to make
payments as provided herein, and shall not constitute any allocation whatsoever
of any cash, shares or other assets of the Company or be deemed to create any
trust or special deposit with respect to any of the Company’s assets.
Notwithstanding the foregoing provisions, nothing in this Plan shall preclude
the Company from setting aside Shares or funds in trust pursuant to one or more
trust agreements between a trustee and the Company. However, no Participant
shall have any secured interest or claim in any assets or property of the
Company or any such trust and all Shares or funds contained in such trust shall
remain subject to the claims of the Company’s general creditors.

12. Amendment. The Board of Directors of the Company, or the Organization and
Compensation Committee may, from time to time, amend or terminate the Plan,
provided that no such amendment or termination of the Plan shall adversely
affect a Participant’s accounts as they existed immediately before such
amendment or termination or the manner of distribution thereof, unless such
Participant shall have consented thereto in writing. Notice of any amendment or
termination of the Plan shall be given promptly to all Participants.

13. Plan Implementation. This Plan is adopted and effective on the 25th day of
July, 1994, as amended on June 17, 1995, as further amended September 25, 1995,
effective as of January 1, 1995, further amended on September 22, 1997 and
further amended on September 27, 1999, effective as of January 1, 2000;
provided, however that any deferrals made hereunder into a Stock Deferral
Account prior to January 1, 2000, shall be governed by the provisions of the
Plan in effect prior to January 1, 2000, further amended on February 28, 2000,
effective as of January 1, 2000, further amended on March 11, 2000, further
amended on November 12, 2001, further amended on November 11, 2002, further
amended on February 24, 2003, further amended on December 15, 2003 and further
amended on June 28, 2004.

 

7



--------------------------------------------------------------------------------

12. Plan Termination. Effective November 15, 2004, this Plan is terminated with
respect to deferrals of compensation earned in calendar years that begin after
December 31, 2004. Amounts deferred for compensation earned in calendar years
prior to January 1, 2005 shall continue to be administered in accordance with
the terms of this Plan.

 

8